Case: 1:19-cv-06415 Document #: 8 Filed: 10/04/19 Page 1 of 2 PagelD #:197

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF ILLINOIS

 

 

EASTERN DIVISION

)

AARON MCCLENON, et al., )
) Civil Action No. 19-cv-06415

Petitioners, )
Vv. ) Honorable Mary M. Rowland

)

POSTMATES INC., )

)

Respondent. )

)

AFFIDAVIT OF SERVICE

 

I, Bradley T. Stephenson, certify that I am, and at all times during the service of process,
was not less than 18 years of age and not a party to the matter concerning which service of process
was made. I certify that I personally delivered the PETITION TO COMPEL ARBITRATION
[Dkt. No. 1], ATTORNEY APPEARANCE FOR ASHLEY KELLER [Dkt. No. 2], ATTORNEY
APPEARANCE FOR TOM KAYES [Dkt. No. 3], NOTICE OF MOTION AND PETITIONERS’
MOTION TO COMPEL ARBITRATION [Dkt. Nos. 4, 5], MEMORANDUM IN SUPPORT OF
PETITIONERS’ MOTION TO COMPEL ARBITRATION [Dkt. No. 6], and ATTORNEY
APPEARANCE FOR TRAVIS LENKNER [Dkt. No. 7] to Respondent Postmates Inc. through its
registered agent on September 30, 2019, as described in each pleading’s certificate of service.

I affirm that the foregoing is true under penalty of perjury under the laws of the United
States.

Dated this 4" day of October, 2019.

Respgctfully submitted,

Paralegal for Keller Lenkner LLC

   
Case: 1:19-cv-06415 Document #: 8 Filed: 10/04/19 Page 2 of 2 PagelD #:197

CERTIFICATE OF SERVICE
The undersigned, a non-attorney, states that he served the foregoing document on October
4, 2019 by regular mail with postage pre-paid to the following:
Postmates Inc.
c/o CT Corporation, Registered Agent

208 South LaSalle Street, Suite 814
Chicago, IL 60604

Dated: October 4, 2019 /s/ Bradley T. Stephenson

 
